Name: Commission Regulation (EC) No 240/95 of 7 February 1995 adopting further transitional measures relating to the detailed rules for the application of the support system for producers of oil seeds
 Type: Regulation
 Subject Matter: plant product;  European construction;  economic policy;  agricultural structures and production;  accounting;  cooperation policy
 Date Published: nan

 No L 29/2 Official Journal of the European Communities 8 . 2. 95 COMMISSION REGULATION (EC) No 240/95 of 7 February 1995 adopting further transitional measures relating to the detailed rules for the application of the support system for producers of oil seeds to the support system established by that Regulation, in particular where these will prevent difficulties in respect of certain products ; whereas the compensatory payment for cereals increases annually until the end of the 1995/96 marketing year, whilst that for oilseeds does not ; whereas during this transitional period an undue transfer of land from oilseed, cultivation to cereal cultivation could occur which could cause difficulties in respect of both types of crops ; whereas the payment of the advance in respect of winter rapeseed at the earliest possible date could help to maintain the level of oilseed cultivation and minimize such transfer of land ; whereas to facilitate payment at the earliest possible date it is necessary to allow producers to establish their entitlement to receive the advance, in the first instance, on the basis of minimum details, namely the total area of winter rape together with an undertaking to provide any other information required in due time ; Whereas any change in the area sown to winter rape would give rise to a disproportionate number of specific checks to ascertain that entitlement to payment of the advance continues to apply ; whereas such changes should therefore be limited to those made inevitable by a failure to plant the crop on account of agronomical factors or weather conditions ; whereas in that case only new sowing of oil seeds enables the abovementioned difficulties to be avoided ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for pro ­ ducers of certain arable crops ('), as last amended by Regulation (EC) No 31 16/94 (2), and in particular Articles 12 and 16 thereof, Whereas Article 11 (2) of Regulation (EEC) No 1765/92 provides for the payment of an advance to producers applying for an oil seeds compensation payment ; whereas that payment should be made once entitlement thereto has been established by the Member States ; Whereas Article 11 (3) of Regulation (EEC) No 1765/92 states that in order to qualify for the abovementioned advance payment, producers must fulfil certain obliga ­ tions, including submitting an application with a detailed cultivation plan for the holding showing areas sown to oil seeds ; whereas the Commission has adopted Regulation (EEC) No 3887/92 (3), providing for an integrated ad ­ ministration and control system with a single aid applica ­ tion ; whereas payments should be made as early as possible to producers of winter rape meeting the condi ­ tions laid down in Regulation (EEC) No 1765/92 ; Whereas only producers not opting for the simplified scheme referred, to in Article 8 of Regulation (EEC) No 1765/92 are entitled to apply for the oil seeds compensa ­ tion payment provided for in Article 5 of that Regulation and accordingly to receive advances on that payment ; whereas such producers are accordingly required to set aside part of the land of their holdings ; Whereas the Commission cannot at this stage of the marketing year fix for 1995/96 the projected regional reference amount referred to in Article 5 (c) of Regulation (EEC) No 1765/92 ; whereas this situation should not, however, be allowed to affect the interests of rape seed producers sowing in 1994 with a view to a harvest in 1995, and in particular their possible entitlement to payment of advances ; Whereas Article 16 of Regulation (EEC) No 1765/92 provides for specific measures to facilitate the transition HAS ADOPTED THIS REGULATION : Article 1 1 . By way of a transitional measure, for the 1995/96 marketing year, and without prejudice to Article 2 (1 ) (c) of Commission Regulation (EEC) No 2294/92 (4), the Member States may set a closing date for producers sowing winter rape to submit applications for advances on compensatory payments for oil seeds. 2. The closing date referred to in paragraph 1 above may not be later than the date for the submission of applications for compensatory payments referred to in Article 2 (1 ) (c) of Regulation (EEC) No 2294/92. (&gt;) OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 330, 21 . 12. 1994, p. 1 . (3) OJ No L 391 , 31 . 12. 1992, p. 36. (4) OJ No L 221 , 6. 8 . 1992, p. 22. 8 . 2. 95 No L 29/3Official Journal of the European Communities Article 2 Where Article 1 applies, the payment of the advance provided for in Article 11 (2) of Regulation (EEC) No 1765/92 shall be subject to a written declaration by the producer including at least a statement of : (a) the total area sown to winter rape for which they apply for an advance payment ; (b) their irrevocable commitment to :  submit an application for the compensatory payment in due time in accordance with the detailed rules laid down in Regulation (EEC) No 3887/92,  meet their obligation to set aside land and all the requirements laid down in Regulation (EEC) No 2294/92,  forego the option of the simplified scheme open to small producers,  not resow as a main crop the corresponding areas for that marketing year, except for agronomical or climatic reasons duly recognized by the competent authority of the Member State. In the latter case, the producer must resow an oil seed. Article 3 Where Article 2 applies, the Member States shall be authorized to pay producers meeting the requirements laid down an advance equal to 45 % of the projected regional reference amount, calculated on the basis of figures forwarded to the Commission with their regionali ­ zation xplans as they stand at the date referred to in Article 1 ( 1 ). Article 4 1 . No advances shall be paid to producers excluded from the arable crop producers' support scheme in 1994/95, pursuant to the provisions of the third paragraph of Article 9 (2) of Regulation (EEC) No 3887/92. 2. The Member States shall conduct the necessary administrative checks before paying any advances. Article 5 1 . The Member States shall take the necessary measures to ensure that producers' undertakings as set out in Article 2 above are met and to prevent areas for which the advance payment provided for in this Regulation is requested from receiving compensatory payments in respect of any other crop during the 1995/96 marketing year. 2. The Member States shall notify the Commission of measures taken pursuant to this Regulation, and in particular those referred to in paragraph 1 , no later than 30 days after the closing date for the submission of appli ­ cations for advances. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1995. For the Commission Franz FISCHLER Member of the Commission